DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the attachment" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 8 of U.S. Patent No. 10582824. 

In reference to claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a central vacuum cleaning system comprising: (i) a vacuum source including: a motor within a motor housing (see claim 1 of U.S. Patent No. 10582824), a receptacle extending from the 

In reference to claims 2 and 6, U.S. Patent No. 10582824 discloses that the motor control circuit is configured to control the motor to turn on and off in response to signals from the user input interface (by adjusting the speed to 0, see claims 1 and 7 of U.S. Patent No. 10582824). 



In reference to claims 4 and 8, U.S. Patent No. 10582824 discloses that the vacuum source includes a sensor for sensing the operating condition the vacuum source (see claim 2 of U.S. Patent No. 10582824).

In reference to claim 5, Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a central vacuum cleaning system comprising: a vacuum source including: a motor within a motor housing (see claim 1 of U.S. Patent No. 10582824), a receptacle extending from the motor housing for receiving dirt (see claim 1 of U.S. Patent No. 10582824), and a motor control circuit connected to the motor (see claim 1 of U.S. Patent No. 10582824); a handle to be held by an operator (see claim 1 of U.S. Patent No. 10582824), a flexible hose for releasably connecting the handle to a conduit system that is connected to the vacuum source, such that when the motor is activated during use of the system, dirt is drawn by a vacuum created by the vacuum source through the attachment, handle, hose, and conduits, and into the receptacle (see claim 1 of U.S. Patent No. 10582824); a user input interface at an input location on the handle for controlling an operation of the motor through the motor control circuit (see claim 1 of U.S. Patent No. 10582824); a communications system to transfer control signals from the user input 

	
Claims 1-8 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 8 of U.S. Patent No. 9693667. 

In reference to claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a central vacuum cleaning system comprising: (i) a vacuum source including: a motor within a motor housing (see claim 1 of U.S. Patent No. 9693667), a receptacle extending from the motor housing for receiving dirt (see claims 1 and 7 of U.S. Patent No. 9693667), and a motor control circuit connected to the motor (see claims 1 and 7 of U.S. Patent No. 9693667); (ii) one or more valves (see claims 1 and 7 of U.S. Patent No. 9693667); (iii) conduits for connecting to the vacuum source to the valves (see claims 1 and 7 of U.S. Patent No. 9693667); (iv) a handle to be held by an operator (see claims 1 and 7 of U.S. Patent No. 9693667), a flexible hose for releasably connecting the handle to one of the one or more valves (see claims 1 and 7 of U.S. Patent No. 9693667), and a cleaning attachment connected to the handle (see claims 1 and 7 of U.S. Patent No. 9693667), such that when the motor is activated during use of the system, dirt is drawn by a vacuum created by the vacuum source through the attachment, handle, hose, and conduits, and into the receptacle (see claims 1 and 7 of U.S. Patent No. 9693667), (v) a user input interface (display means) at an input location on the handle 

In reference to claims 2 and 6, U.S. Patent No. 9693667 discloses that the motor control circuit is configured to control the motor to turn on and off in response to signals from the user input interface (by adjusting the speed to 0, see claims 1 and 7 of U.S. Patent No. 10582824). 

In reference to claims 3 and 7, U.S. Patent No. 9693667 discloses that the handle comprises a user display at a display location on the handle for displaying information about an operating condition of the vacuum source in response to signals received at the RF wireless transceiver in the handle (see claims 1 and 7 of U.S. Patent No. 9693667).

In reference to claims 4 and 8, U.S. Patent No. 9693667 discloses that the vacuum source includes a sensor for sensing the operating condition the vacuum source (see claims 2 and 8 of U.S. Patent No. 9693667).



Claims 1-8 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 7403360 in view of Contanzo (4246675). 

 and a motor control circuit (“performer”) connected to the motor (see claims 1 and 4 of U.S. Patent No. 7403360); (ii) one or more valves (see claim 3 of U.S. Patent No. 7403360); (iii) conduits for connecting to the vacuum source to the valves (see claim 3 of U.S. Patent No. 7403360); (iv) a handle to be held by an operator (see claim 3 of U.S. Patent No. 7403360), a flexible hose for releasably connecting the handle to one of the one or more valves (see claim 3 of U.S. Patent No. 7403360), such that when the motor is activated during use of the system, dirt is drawn by a vacuum created by the vacuum source through the attachment, handle, hose, and conduits, and into the receptacle (see claim 1 of U.S. Patent No. 7403360), (v) a user input interface (interface) at an input location on the handle for controlling an operation of the motor through the motor control circuit (see claim 7 of U.S. Patent No. 7403360); (vi) a communications system to transfer control signals from the user input interface to the motor control circuit wherein the communications system comprises an RF wireless transceiver in the handle, and an RF wireless transceiver at the motor control circuit (see claim 1 of U.S. Patent No. 7403360), the difference being, a receptacle extending from the motor housing for receiving dirt and a cleaning attachment connected to the handle. However, Contanzo teaches that it is old and well known in the art at the time the invention was made to provide a receptacle (12) extending from a motor housing (10) for receiving dirt (Column 2, Lines 16-17) and a cleaning attachment (16) connected to a handle (20, Figure 1). It 

In reference to claims 2 and 6, U.S. Patent No. 7403360 discloses that a motor control circuit (performer) is configured to control a motor to turn on and off in response to signals from a user input interface (see claims 1, 4 and 7 of U.S. Patent No. 7403360).

In reference to claims 3 and 7, U.S. Patent No. 7403360 discloses that the handle comprises a user display at a display location on the handle for displaying information about an operating condition of the vacuum source in response to signals received at the RF wireless transceiver in the handle (see claims 1 and 6 of U.S. Patent No. 7403360).

In reference to claims 4 and 8, U.S. Patent No. 7403360 discloses that the vacuum source includes a sensor for sensing the operating condition the vacuum source (see claims 1 and 6 of U.S. Patent No. 7403360).
Claims 2 and 6 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 8 of U.S. Patent No. 10582824 in further view of Getz et al. (4654924). 

In further reference to claims 2 and 6, assuming arguendo, that the motor control circuit is not believed as being configured to control the motor to turn on and off in response to signals from the user input interface than Getz et al. is used for such a teaching. Getz et al. teach that it is old and well known in the art at the time the invention was made to provide a motor control circuit (i.e. “circuitry”, see Column 3, Lines 9-11) that is configured to control a motor (18 or 40) to turn on and off (see Column 3, Lines 29-33) in response to signals (at 48) from a user input interface (30, Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the motor control circuit, of U.S. Patent No. 10582824, with the known technique of a motor control circuit that is configured to control a motor to turn on and off in response to signals from a user input interface, as taught by Getz et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily turn a motor on or off as needed by a user and which can also remember a previous speed such that as the device is turned on the control will operate the motor at the last speed selected thereby saving time and thus increasing the overall efficiency of the device. 

Claims 2 and 6 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 8 of U.S. Patent No. 9693667 in further view of Getz et al. (4654924). 

In further reference to claims 2 and 6, assuming arguendo, that the motor control circuit is not believed as being configured to control the motor to turn on and off in response to signals from the user input interface than Getz et al. is used for such a teaching. Getz et al. teach that it is old and well known in the art at the time the invention was made to provide a motor control circuit (i.e. “circuitry”, see Column 3, Lines 9-11) that is configured to control a motor (18 or 40) to turn on and off (see Column 3, Lines 29-33) in response to signals (at 48) from a user input interface (30, Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the motor control circuit, of U.S. Patent No. 9693667, with the known technique of a motor control circuit that is configured to control a motor to turn on and off in response to signals from a user input interface, as taught by Getz et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily turn a motor on or off as needed by a user and which can also remember a previous speed such that as the device is turned on the control will operate the motor at the last speed selected thereby saving time and thus increasing the overall efficiency of the device. 


Claims 2 and 6 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 7403360 in view of Contanzo (4246675) and Getz et al. (4654924). 

In further reference to claims 2 and 6, assuming arguendo, that the motor control circuit is not believed as being configured to control the motor to turn on and off in response to signals from the user input interface than Getz et al. is used for such a teaching. Getz et al. teach that it is old and well known in the art at the time the invention was made to provide a motor control circuit (i.e. “circuitry”, see Column 3, Lines 9-11) that is configured to control a motor (18 or 40) to turn on and off (see Column 3, Lines 29-33) in response to signals (at 48) from a user input interface (30, Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the motor control circuit, of U.S. Patent No. 7403360, with the known technique of a motor control circuit that is configured to control a motor to turn on and off in response to signals from a user input interface, as taught by Getz et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily turn a motor on or off as needed by a user and which can also remember a previous speed such that as the device is turned on the control will operate the motor at the last speed selected thereby saving time and thus increasing the overall efficiency of the device.

Allowable Subject Matter
Claims 1-8 would be allowable when the Double Patenting rejections above have been overcome by properly submitting terminal disclaimers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723